Defendant in error brought this action in the court below to recover damages for the construction by plaintiff in error of a railway upon a portion of a street in the city of Perry in front of lots owned by defendant in error and abutting on said street, which street had been vacated by ordinance of the city council prior to the construction of the railway thereon. From a judgment in her favor for the sum of $500, plaintiff in error prosecutes this appeal.
Identically the same question is presented in this case as was presented and determined by this court in Ark. Val.   W.Ry. Co. v. Bullen, ante, 119 P. 414, decided at this term; and, upon the authority of that case, the judgment of the court below in this cause should be reversed, and the cause remanded, and it is so ordered.
TURNER, C. J., and DUNN and KANE, JJ., concur; WILLIAMS, J., not participating. *Page 42